Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Hooper Holmes, Inc.: We consent to incorporation by reference in the registration statements (No. 333-57769) on Form S-3 and (Nos. 333-150278, 333-147358, 333-72422, 333-57771, 333-04785 and 33-53086) on Form S-8 of Hooper Holmes, Inc. of our report dated March 12, 2010, with respect to the consolidated balance sheets of Hooper Holmes, Inc. and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2009, and the related consolidated financial statement schedule, which report appears in the December 31, 2009 annual report on Form 10-K of Hooper Holmes, Inc. /s/ KPMG LLP Short
